Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTROL DEVICE FOR FUEL CELL VEHICLE AND FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 17/081,219	Art Unit: 1727	August 12, 2022 

DETAILED ACTION
Applicant’s response filed on June 06, 2022 has been received. Claims 1-18 are currently pending. Claims 1, 8-10 and 12 have been amended. Claims 15-18 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 recites an intended use for a control device in the preamble. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (the sending of an optical signal via a camera) without significantly more. The claim(s) recite(s) a determination unit configured to determine whether the fuel cell vehicle is towing the towed vehicle by performing an image recognition process on an image captures by a camera. This judicial exception is not integrated into a practical application because there is nothing significantly done with the captured image which can be performed by eyes of the user of the vehicle without the need for an image recognition process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic components being performed in the mind. For example, the determining of a towed vehicle by the operated vehicle can be manually obtained by the user of the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim does not recite what is done with the captured image of a towed vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a camera amounts to no more than mere instructions to apply the exception using a generic camera. Mere instructions to apply an exception using generic steps cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yamaoka, Normiatsu and Suzuki on claims 1-5 and 8-14 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Yamaoka, Normiatsu, Suzuki ‘414 and Suzuki ‘749 on claims 6-7 are withdrawn because Applicant has amended the independent claim.

Claims 1-5, 9-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0214609 A1) in view of Norimatsu et al. (US 2006/0222916 A1), Suzuki (US 2004/0006414 A1) and Staats et al. (US 2020/0070801 A1).
As to Claims 1-4, 10-11 and 13-14, Yamaoka discloses a fuel cell vehicle, comprising a control device, wherein said control device comprises: an ECU having a microcomputer, CPU, RAM, and ROM (paragraphs [0050-0051]). The ECU of Yamaoka reads on the claimed predictor and controller and is intrinsically configured to perform the claimed functions given that the structure of the prior art and present invention are the same. See MPEP 2114, IV. Yamaoka discloses wherein the control device comprises a gradient acquisition unit configured to acquire a gradient of a travel path of the vehicle (paragraph [0016]). Yamaoka does not specifically disclose the claimed power limiter; the calculation unit; or wherein the controller is programmed to predict limited power of the fuel cell and alert that a vehicle speed will decrease before it decreases.
However, Norimatsu et al. teaches of a fuel cell system, comprising a control device having a power limiter configured to limit power of the fuel cell when a temperature of the fuel cell exceeds a threshold (paragraph [0021]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the control device of Yamaoka to comprise the claimed power limiter because Norimatsu teaches that the temperature of the fuel cell can be prevented from exceeding a threshold temperature (paragraphs [0021 and 0076]).
However, Suzuki teaches of an electric vehicle comprising an ECU and a calculation unit configured to calculate the weight of a towed vehicle; a gradient of the travel path of the vehicle (which reads on an alerting for an increasing gradient; claim 10); speed of the vehicle; and the torque of the vehicle (paragraphs [0026-0027 and 0031]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell vehicle of Yamaoka to comprise an ECU having a strain gauge attached to a towing hook (calculation unit) because Suzuki teaches that the load of a vehicle can be determined (paragraph [0031]). 
In addition, Staats et al. teaches of a fuel cell vehicle, comprising a control system, configured to determine that a vehicle has or will have insufficient power and alert a user that a vehicle speed will decrease before it does decrease (paragraphs [0263 and 0274]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the controller of modified Yamaoka to comprise the claimed programming because Staats teaches that a more efficient system can be obtained (paragraph [0033]).
As to Claim 5, Yamaoka discloses wherein the ECU comprises a RAM and ROM which reads on the claimed storage and is intrinsically configured to perform the claimed functions given that the structure of the prior art and the present invention are the same. See MPEP 2114, IV.
As to Claim 9, Suzuki teaches of an electric vehicle comprising an ECU and a calculation unit configured to calculate the weight of a towed vehicle; a gradient of the travel path of the vehicle (which reads on an alerting for an increasing gradient; claim 10); speed of the vehicle; and the torque of the vehicle (paragraphs [0026-0027 and 0031]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell vehicle of Yamaoka to comprise an ECU having a strain gauge attached to a towing hook (calculation unit) because Suzuki teaches that the load of a vehicle can be determined (paragraph [0031]). 
In addition, Staats et al. teaches of a fuel cell vehicle, comprising a control system, configured to determine that a vehicle has or will have insufficient power and alert a user that a vehicle speed will decrease before it does decrease (paragraphs [0263 and 0274]). Staats further teaches wherein the vehicle comprises a display, such as a touchscreen (which will intrinsically be provided in the cabin where it is capable of being touched by the driver) for providing information to the driver (paragraph [0101]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of modified Yamaoka to comprise a touchscreen display because Staats teaches that the display can alert the driver when needed (paragraph [0101]).
As to Claims 12 and 18, Staats et al. teaches of a fuel cell vehicle, comprising a control system, configured to determine that a vehicle has or will have insufficient power and alert a user that a vehicle speed will decrease before it does decrease (paragraphs [0263 and 0274]). Staats further teaches wherein the vehicle comprises a display, such as a touchscreen (which will intrinsically be provided in the cabin where it is capable of being touched by the driver) for providing information to the driver (paragraph [0101]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of modified Yamaoka to comprise a touchscreen display because Staats teaches that the display can alert the driver when needed (paragraph [0101]).
As to Claim 15, the user of the vehicle reads on the claimed determination unit for determining if the vehicle is towing a vehicle.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0214609 A1) in view of Norimatsu et al. (US 2006/0222916 A1) and Suzuki (US 2004/0006414 A1; herein referred to as Suzuki ‘414) and Staats et al. (US 2020/0070801 A1) as applied to claims 1-5, 9-15 and 18 above and in further view of Suzuki et al. (WO 2018/155082 A1; using US 2020/0086749 A1 for citation purposes; herein referred to as Suzuki ‘749).
As to Claims 6-7, modified Yamaoka does not specifically disclose obtaining vehicle information such as air resistance, acceleration and gear ratio.
However, Suzuki ‘749 teaches of a control device comprising a storage (memory, solid state drive, etc.) and wherein information such as acceleration, air resistance, vehicle weight, gear ratio and speed (paragraph [0182 and 0583]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the control device of modified Yamaoka to store the information of torque, inclination angle, weight, weight of towed vehicle (Suzuki ‘414), acceleration, air resistance, speed, and gear ratio because Suzuki ‘749 teaches that a reduction in fuel consumption and improvement of drivability are both achieved (Abstract). In addition, the control device of modified Yamaoka is intrinsically configured to perform the claimed functions given that the structure of the prior art and present invention are the same. See MPEP 2114, IV.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Yamaoka, Norimatsu, Suzuki ‘414, Staats and Suzuki ‘749, do not specifically disclose, teach, or fairly suggest the claimed controller of claims 17 and 17).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727